Title: Bill Authorizing an Amendment in the Articles of Confederation, [21 June] 1784
From: Madison, James
To: 


Editorial Note
Whether JM introduced the resolution on 19 May calling for compliance with the act of Congress (17 Feb. 1783) that sought to apportion taxes amongst the states according “to the value of all land … & improvements thereon” is highly conjectural. JM thought a land tax scheme unreasonable and on 21 June he seized the opportunity to strike at the weakness, as he viewed it, of Article VIII of the Articles of Confederation. The point of JM’s bill was to make the national treasury revenues proportionate to the state’s population rather than its land wealth. JM had seen the old system founder, and on 14 January 1783 had discussed with other congressmen an alteration in the basis of Article VIII from land values to a census (Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (8 vols. to date; Chicago, 1962——)., VI, 35–37). He opposed the 17 February 1783 act of Congress that maintained land values as the basis for treasury requisitions as “ineffectual,” but his population principle triumphed in the package approved by Congress on 18 April 1783. Indeed, most of this bill follows verbatim the congressional recommendation for a shift of the tax base to people rather than property. Convinced that population rather than land value was the only equitable solution to the nation’s tax apportionment, JM admitted the three-fifths principle was hardly a perfect solution either. But JM hoped in April 1783 that “an equal spirit of accomodation among the several Legislatures, will prevail against little inequalities … on one side or on the other” (Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (8 vols. to date; Chicago, 1962——)., VI, 492). Fourteen months later, JM was still trying to solve the problems created by a rickety fiscal plan.
 

[21 June 1784]
For the purpose of introducing a more convenient and certain rule of ascertaining the proportions to be supplied to the common Treasury of the United States recommended by Congress in their act of the 18 of April 1783. Be it enacted by the General Assembly that so much of the 8th. of the articles of Confederation & perpetual Union between the 13 States of America, as is contained in the words following, to wit, “all charges of war, and all other expences that shall be incurred for the common defence, or General welfare, and allowed by the U. S. in Congs. assembd. shall be defrayed out of a Common Treasury, which shall be supplied by the several States in proportion to the value of all land within each State granted to or surveyed for any person, as such land and the buildings & improvements thereon, shall be estimated according to such mode as the U. S. in Congress assembd. shall from time to time direct and appoint,” shall be revoked & made void on the part of this Commonwealth; and in place thereof it is declared & concluded, the same having been agreed to in a Congress of the U. States, that all charges of war & all other expences that have been or shall be incurred for the common defence or general welfare, and allowed by the U. S. in Congress assembled, except so far as shall be otherwise provided for, shall be defrayed out of a Common Treasury, which shall be supplied by the several states in proportion to the whole number of white & other free Citizens & inhabitants of every age, sex and condition, including those bound to servitude for a term of years, and three fifths of all other persons not comprehended in the foregoing description, except Indians not paying taxes, in each State; which number shall be biennially taken & transmitted to the U. S. in Congress assembled, in such mode as they shall direct and appoint: And the Delegates representing this State in Congress, or any two of them, are hereby authorised & required to subscribe & ratify the said alteration of the Articles of Confederation & perpetual Union; and the same when subscribed & ratified by the said Delegates, and by the Delegates of each of the other Confœderated States duly authorised therefor, shall be valid & binding as to this Commonwealth.
